Citation Nr: 0505777	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-22 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left hand injury.

2.  Entitlement to service connection for a spinal cord 
injury.

3.  Entitlement to nonservice-connected disability pension.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate








INTRODUCTION

The appellant had recognized service from April 1946 to March 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for left hand and spinal cord injuries.  Also, a February 
2004 determination denied the veteran's application for 
nonservice-connected disability pension benefits.  



FINDINGS OF FACT

1.  The record contains no evidence of a current diagnosis of 
a spinal cord injury or left hand injury.  

2.  There is no evidence that the appellant served in the 
Regular Philippine Scouts, Insular Force of the Navy, Samoan 
Native Guard, or Samoan Native Band of the Navy during World 
War II.



CONCLUSIONS OF LAW

1.  No current disability associated with a spinal cord or 
left hand injury was incurred in or aggravated during active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

2.  The appellant's military service is not qualifying 
service for VA nonservice-connected disability pension 
benefits.  38 U.S.C.A. § 107(a) & (b) (West 2002); 38 C.F.R. 
§§ 3.40(a), (b) & (c), 3.41 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the service connection claim in a July 2002 letter.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter noted the 
appellant's pending claims, and provided the substantive 
standard to validate that type of claim.  Additionally, VA 
indicated which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), continued to recognize that typically a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the July 2002 letter was issued before the February 
2003 rating decision.  Additionally, the appellant was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist in the following ways.  First, the RO sought any 
service medical records from the service department, and 
discovered that according to a July 2002 report, the 
appellant's records were fire related.  Thus, 
in light of the heightened duty to assist in that 
circumstance, O'Hare v. Derwinski, 1 Vet. App. 365 (1991), 
the RO sent a July 2002 follow-up letter notifying the 
appellant that it needed additional evidentiary information, 
like the nature of the in-service illness the appellant was 
treated for, specific dates of treatment, and the complete 
name and location of the military medical facility where 
treatment was given.  

In August 2002, the appellant submitted an Authorization and 
Consent to Release Information form, which stated that he had 
been treated from May to June 1946 at the 248-Military 
General Hospital Clark Air Base, Angeles City, for a left 
hand wound and spinal illness.

In September 2002, the RO sent another request to the service 
department seeking information from medical/dental SGOs, or 
sick/morning reports for the "45th Inf Regt. 12th Inf. Div. 
Phil. Scouts from 4/01/1946 to 5/30/1946 for remarks 
pertaining to spine cord injury and left hand injury."  In 
December 2002, the records center issued a response that 
after a search with the information provided by the RO, no 
remarks were located on the appellant.  

In April 2003, the appellant submitted a statement that 248 
Military General Hospital was burned in 1973; thus, he had no 
record of his treatment there.  In November 2003, the 
appellant submitted an Authorization and Consent to Release 
Information form that identified Joseph Gene Ponio, M.D., for 
treatment of severe mental ailments.  The appellant submitted 
this information, which contained a diagnosis of dementia.  

Finally, in another attempt to obtain relevant evidence from 
the appellant, the RO sent a September 2004 letter again 
reciting the elements of service connection, and again asking 
for any evidence in the appellant's possession that pertained 
to his claim.  Thereafter, the appellant did not indicate 
that there were outstanding records relevant to his claim.  
As such, VA discharged its duty to obtain evidence on the 
appellant's behalf.  

A VA examination is not necessary in this case.  Unlike the 
recent case from the Court, Duenas v. Principi, 18 Vet. App. 
512 (2004), there are no indications in any service medical 
records or other records from the time active duty of the 
disabilities for which the appellant seeks service 
connection, and the record lacks evidence that the appellant 
even has a current disability concerning his spine and hand.  
The record is sufficient for a decision.  

In terms of the nonservice-connected disability pension 
claim, the VCAA does not apply because the only pending issue 
is whether the appellant had qualifying service for the 
benefit sought.  The record includes service department 
verification of the appellant's service.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  When 
the interpretation of a statute is dispositive of the issue 
on appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


I.  Facts


Service connection

On his application for compensation, the appellant stated 
that his spinal cord trouble occurred during combat training, 
and his left hand was wounded during crawling through 
barbwire.  He asserted that from the time of discharge from 
active duty he had trouble with his spinal cord, and the left 
hand had no strength.  

The appellant submitted another account of what happened in 
April 1946:  He crossed barbwire and notice his hand was 
bleeding profusely, and then he collapsed and hit the ground 
hurting his back.  Further, he stated:  "It is only now that 
I feel the effects of the injury because of old age."  

The appellant submitted a Medical Certificate from Joseph 
Gene G. Ponio, M.D., which noted that the appellant had 
sought treatment in January 2003 due to sleeplessness, poor 
memory, and irritability.  After recording the appellant's 
history, and performing a mental status examination, Dr. 
Ponio diagnosed the appellant as suffering from a mental 
illness classified as Senile Dementia, most probably 
Alzheimer's type.  

The appellant submitted numerous indications that he had been 
hospitalized in 1946 at the Clark Air Base.  


Nonservice-connected disability pension

The appellant submitted a U.S. Certification of Military 
Service from the National Personnel Records Center issued in 
March 2000, which stated that the appellant was a member of 
the Army of the United States, Philippine Scout, from April 
30, 1945, to March 15, 1947.  

Pursuant to a records search from the RO, the records center 
modified the appellant's service (as reflected at the 
beginning of this decision) to have commenced in April 1946, 
rather than 1945.  


II.  Laws and Regulations


Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Nonservice-connected disability pension

Philippine eligibility for nonservice-connected disability 
pension is covered by 38 C.F.R. § 3.40(b) for Regular 
Philippine Scouts as follows:  Service in the Philippine 
Scouts, the Insular Force of the Navy, Samoan Native Guard, 
and Samoan Native Band of the Navy is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance.  

Persons who served in the "Other Philippine Scouts" or 
"Commonwealth Army of the Philippines," by contrast, are 
not entitled to nonservice-connected disability pension as 
governed by 38 C.F.R. § 3.40(b) & (c):  Service is included, 
for compensation, dependency and indemnity compensation, and 
burial allowance, for all enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, and in terms of Commonwealth Army 
soldiers, from and after the dates and hours, respectively, 
when they were called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to Military Order of the 
President of the United States dated July 26, 1941.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).


III.  Analysis


Service connection

The evidence of record does not contain any indication of 
current disabilities concerning the appellant's spine or left 
hand.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation such 
that a claimant must first have a disability to be considered 
for service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

Rather, the appellant submitted a Medical Certificate 
concerning his mental status, which does not assist the 
pending claims of service connection.  The appellant's 
statement that "old age" brought on the effects of "old 
injury" does not provide the probative evidence from which 
it can be concluded he currently suffers from a spinal cord 
injury, or left hand injury.  Additionally, there is no 
evidence that the appellant incurred any current disability 
in service.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  


Nonservice-connected disability pension

On several occasions, the appellant submitted information 
regarding benefits available to "New" Philippine Scouts, 
seeming to conceive that this referred to pension benefits.  
Instead, the information provided by the appellant notes that 
"New" Philippine Scouts are entitled to service-connected 
disability compensation.  This kind of VA compensation has 
been addressed above.

In terms of nonservice-connected pension, however, "New" 
Philippine Scouts (that is Scouts in the Regular Army between 
October 6, 1945, and June 30, 1947, see 38 C.F.R. § 3.40(b)) 
are not entitled to this benefit.  The appellant did not 
submit evidence that he served with the "Old" Philippine 
Scouts (called "Regular Philippine Scouts" under 
regulation), or other groups entitled to disability pension.  

The United States service department verification provides no 
evidence that the appellant was ever a member of the Regular 
Philippine Scouts, Insular Force of the Navy, Samoan Native 
Guard, or Samoan Native Band of the Navy, the only such 
military entities entitled to nonservice-connected pension.  
See 38 C.F.R. § 3.40(a).  As the United States service 
department verification is binding on VA, see Duro, 2 Vet. 
App. at 532, the evidence does not confirm, from a legal 
standpoint, that the appellant had qualifying service for the 
benefit sought.  Rather, the character of the appellant's 
service qualified him for compensation, dependency and 
indemnity, and burial allowance, see 38 C.F.R. § 3.40(b) & 
(c) (2003), and not a pension.




ORDER

Entitlement to service connection for a left hand injury is 
denied.

Entitlement to service connection for a spinal cord injury is 
denied.

Entitlement to nonservice-connected disability pension is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


